DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-15 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 8, the limitation “the prewashing system” lacks antecedent basis in the claim language, and will be interpreted to refer to the “pre-filtration system”.
With respect to claim 10, “the minerals” lacks antecedent basis in the claim language. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 9, 11, 12, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP #2018099658A (machine translation provided and relied upon), hereinafter, “JP (‘658)”.
With respect to claims 9, 11, 12, and 15, JP (‘658) teaches a system comprising a sludge pump 24 configured to move sludge 21 to a flocculation device 23 (“pre-filtering system”), wherein the flocculation device 23 is configured to add a polymer flocculation agent 22 to the sludge 21; first and second drainage collecting vessels 18 and 19 (“drainage collection system”) which collect water drained from dewatering zones 12 and 13 of a screw press dewatering machine 10 (“a filter”; “a pressurized device”); and a return pump 41 or valve configured to move filtered water from dewatering zone 13 of screw press dewatering machine 10 to the flocculation device 23 (Paragraphs [0027-0028, 0031, 0034]; Fig. 1).  With respect to claim 9, JP (‘658) teaches that the above system is operated in the dewatering of sludge (Paragraphs [0033, 0034]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over JP #2018099658A in view of Penn State, “What is sewage sludge and what can be done with it?”, 2010, Pages 1-17, accessed online at https://extension.psu.edu/what-is-sewage-sludge-and-what-can-be-done-with-it, hereinafter, “JP (‘658)” and “Penn State”. 
With respect to claims 1, 3, 4, and 7, JP (‘658) teaches a system comprising a sludge pump 24 configured to move sludge 21 to a flocculation device 23 (“pre-filtering system”), wherein the flocculation device 23 is configured to add a polymer flocculation agent 22 to the sludge 21; first and second drainage collecting vessels 18 and 19 (“drainage collection system”) which collect water drained from dewatering zones 12 and 13 of a screw press dewatering machine 10 (“a filter”; “a pressurized device”); and a return pump 41 and valve configured to move filtered water from dewatering zone 13 of screw press dewatering machine 10 to the flocculation device 23 (Paragraphs [0027-0028, 0031, 0034]; Fig. 1).  With respect to claim 9, JP (‘658) teaches that the above system is operated in the dewatering of sludge (Paragraphs [0033, 0034]). 
JP (‘658) does not specifically teach that the screw press dewatering machine 10 is configured to remove minerals from the sludge; however, JP (‘658) teaches that the disclosed system and method are applied to organic sludge, derived from public sewage, human waste, and septic tank sludge. Penn State teaches that sewage sludge comprises nitrogen and phosphorus (see Table 2; Pages 7-8), consistent with “minerals” as disclosed in the instant Specification (see Paragraph [0013]).  One of ordinary skill in the art would have found it obvious that the system and method of JP (‘658) is applied to organic sludge comprising nitrogen and phosphorus. 

s 1, 2, 7, 9, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zidon et al. (U.S. Patent Publication # 2017/0210646) in view of JP #2018099658A, hereinafter, “Zidon” and “JP (‘658)”.
With respect to claims 1, 2, 7, 9, 10, and 15, Zidon discloses a system and process for treating wastewater from livestock industry, comprising addition of coagulant and flocculation from T-5 and T-6 (“pre-filtration system”; “pre-filtering agent”), pumping sludge from the bottom of settler T-2 to sludge thickener T-3 and to a belt press filter (“filter”; “pressurized device”) configured to increase the solids content of the sludge (“filtering and/or dewatering the sludge to remove water to generate dewatered sludge”), while filtrate is returned to previous stages (with inherent conduits) (Paragraph [0021]; Fig. 1, “collecting the water removed from the sludge within a collection system”), wherein Zidon discloses that livestock wastewater comprises nitrogen and phosphorus (Paragraph [0002]) and that treated wastewater comprises a lowered amount of nitrogen and phosphorus (Paragraph [0008]). 
Zidon does not specifically teach that the filtrated is fed back to mix with sludge being pumped to the filter; however, does teach that filtrate is returned to previous stages (Paragraph [0021]; Fig. 1). 
JP (‘658) teaches a return pump 41 and valve configured to move filtered water from dewatering zone 13 of dewatering machine 10 to the flocculation device 23 (Paragraphs [0027-0028, 0031, 0034]; Fig. 1). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the step of returning filtrate back to previous stages as taught by Zidon with the pump and valve which returns filtrate from a dewatering device back to a flocculation stage as taught by JP (‘658), as the ordinary artisan would have looked to the organic sludge dewatering art to determine appropriate equipment (piping, pumps, valves) to accomplish returning of the filtrate as taught by Zidon. 

s 3-5 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Zidon et al. (U.S. Patent Publication # 2017/0210646) in view of JP #2018099658A as applied to claims 1 and 9 above, and further in view of Pembroke et al. (U.S. Patent Publication # 2017/0349460), hereinafter, “Zidon”, “JP (‘658)”, and “Pembroke”.
With respect to claims 3-5 and 11-13, Zidon does not disclose reservoirs for collection of the filtrate, but Zidon/JP (‘658) does render obvious the component of mixing the filtrate with sludge being pumped to the filter. 
Pembroke discloses a filtrate reservoir (Paragraph [0054]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to add the filtrate reservoir of Pembroke to the system and method of Zidon/JP (‘658) because depending on the amount of filtrate being generated by the belt filter press and the desired portion of filtrate to be returned to earlier phases as taught by Zidon/JP (‘658), it would be obvious that having a storage reservoir for filtrate would be desirable, especially since Pembroke teaches that the collected filtrate can be used to flush clean the filter (Paragraph [0054]) in a system which can also be used in sludge dewatering (Paragraph [0067]). 
Regarding the recited second reservoir, it is well settled that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04.VI.B.). As written, the claim is consistent with both reservoirs receiving drained water from a (pressurized) filter. 

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zidon et al. (U.S. Patent Publication # 2017/0210646) in view of JP #2018099658A and Pembroke et al. (U.S. Patent Publication # 2017/0349460) as applied to claims 3 and 11 above, and further in view of Miller et al. (U.S. Patent #7972517), hereinafter, “Zidon”, “JP (‘658)”, “Pembroke”, and “Miller”.

Miller discloses using filtrate to irrigate crops (inherent “irrigation system”) (Column 9, lines 47-57). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to add directing the filtrate/collected water to irrigation as taught by Miller to the system/process of Zidon/JP (‘658)/Pembroke in order to gain the advantage of using the filtrate on site, as Miller also discloses dewatering of manure/livestock sludge for removal of problematic nutrients including nitrogen and phosphorus (Column 2, lines 28-38). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zidon et al. (U.S. Patent Publication # 2017/0210646) in view of JP #2018099658A as applied to claim 1 above, and further in view of Piironen et al. (U.S. Patent # 8515581), hereinafter, “Zidon”, “JP (‘658)”, and “Piironen”. 
With respect to claim 8, Zidon/JP (‘658) does not specifically disclose a control system as claimed.
Piironen discloses a controller (Column 10, lines 36-40). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to add the controller of Piironen to the system and method of Zidon/JP (‘658) in order to control the dosage of flocculant added by the method system of Zidon/JP (‘568), which Piironen discloses can be used in the application of sludge dewatering (Column 8, lines 36-40). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLARE M PERRIN/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        11 November 2021